Title: From George Washington to Carpenter Wharton, 20 February 1777
From: Washington, George
To: Wharton, Carpenter



Sir
Head Quarters Morris town 20th Feby 1777

I am glad to find by yours of the 17th that you are moving your Magazines from Philada farther into the Country, I would have you do the same with the provisions that are at Newtown. I dont think you ought to keep any thing more at the Magazine thirteen Miles from Philada than will be necessary for the Troops that will be occasionally in the City for a time to come. I have particular Reasons for desiring that the provisions may be removed quickly from Newtown, from whence the Quarter Masters and every other kind of Store is to be removed also.
I do not know to whom to attribute the many Complaints that are made of irregularity and confusion in the Commissarys department, but I have sent for Colo. Trumbull to come immediately hither and

settle the Matter one way or other. I will just observe that Irwin complains as much of you as you do of him. I am Sir Yr most obt Servt

Go: Washington

